EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Moore on August 2, 2021.

Claims 10-12 and 15-17 have been amended as follows:

10. 	(Amended) A liquid-injected compressor or expander comprising: 
a housing that comprises a rotor chamber in which two rotors are rotatably affixed, said rotors rotating with lobes of the rotors being able to mate together,
 wherein the compressor or expander further comprises a connection connected to an injection circuit for the injection of a lubricating liquid into the compressor or expander, 
wherein the connection to the injection circuit is realised by means of a first [[an]] injection point in the housing that always opens into a first compression chamber or expansion chamber, 
wherein the connection to the injection circuit is additionally realised by means of a second injection point in the housing that opens into a second or subsequent compression chamber or expansion chamber, 

wherein the first injection point is located on a first helical line formed by a tip of a lobe of a rotor that separates the first compression chamber or expansion chamber from the second or subsequent compression chamber or expansion chamber and the second injection point is located on a second helical line formed by a second tip of a second or subsequent lobe of the rotor that separates the second or subsequent compression chamber of expansion chamber from a successive compression chamber, 
wherein the first injection point and the second injection point, further comprises a number of sub-injection points that each open into the first compression chamber or expansion chamber, or the second or subsequent compression chamber or expansion chamber, respectively.
	
11. 	(Amended) The liquid-injected compressor or expander according to claim 10, wherein there is at least one additional injection pointeach at least one additional injection point opens into a different subsequent compression chamber or expansion chamber.

12. 	(Amended) The liquid-injected compressor or expander according to claim 11, wherein each at least one additional injection point further comprises a number of sub-injection points that each open into the respective different subsequent compression chamber or expansion chamber.

15. 	(Amended) The liquid-injected compressor or expander according to claim 10, wherein a quantity of lubricating liquid that is injected via the first injection point and the [[an]] second injection point are able to be controlled.  

16. 	(Amended) The liquid-injected compressor or expander according to claim 10, wherein a temperature of the lubricating liquid that is injected via the first injection point and [[an]] the second injection point are able to be controlled.

17. 	(Amended)	A method for controlling liquid injection of a compressor installation or expander installation, wherein the compressor installation or expander installation comprises at least one compressor or expander, wherein the at least one -4-Application No.: 16/314,495 compressor or expander comprises a housing that comprises a rotor chamber in which two rotors are rotatably affixed, said rotors rotating with lobes of the rotors mated 
providing at least two liquid supplies to the rotor chamber of the housing, 
wherein one liquid supply of the at least two liquid supplies is always injected into a first compression chamber or expansion chamber and the other of the at least two liquid supplies is injected into a second or subsequent compression chamber or expansion chamber, 
wherein the first compression chamber or expansion chamber is a gas chamber that is closed off after a gas inlet of the rotor chamber and said second or subsequent compression chamber or expansion chamber being formed after at least one rotor of the two rotors has rotated one pitch or revolution from the gas inlet, 
wherein a first [[the]] injection point is located on a first helical line formed by a tip of a lobe of a rotor that separates the first compression chamber or expansion chamber from the second or subsequent compression chamber or expansion chamber and [[the]] a second injection point is located on a second helical line formed by a second tip of a ,
wherein the first injection point and the second injection point, further comprises a number of sub-injection points that each open into the first, or second or subsequent compression chamber or expansion chamber, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
August 4, 2021